Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 124, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The present amendment, filed on March 3, 2022, in which claims 1-19 were presented for examination, of which claims 1, 2, 11, 12, and 18 were amended is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. “Long” (US PG Pub. 201501437124).
Regarding claim 1, Long discloses a knitted component (100, Par. 0028, Fig. 1) for an article of footwear, the knitted component (100) comprising: 
a medial part (see annotated Fig. 11 below) and a lateral part (see annotated Fig. 11 below); 
a forefoot region (see annotated Fig. 11 below); 
a midfoot region (see annotated Fig. 11 below); and, 
a rearfoot region (see annotated Fig. 11 below) having a heel region centerline (see annotated Fig. 11 below) between the medial part (see annotated Fig. 11 below) and the lateral part (see annotated Fig. 11 below), the rearfoot region (see annotated Fig. 11 below) comprising: 
a first zone (604) having a first level of stretch (Par. 0063, lines: 1-3) and extending from a lower region of one of the medial part or the lateral part (see annotated Fig. 11 below) within the rearfoot region (see annotated Fig. 11 below) toward an upper heel region (see annotated Fig. 11 below) within the rearfoot region (see annotated Fig. 11 below), the first zone (604) having an inelastic elongate portion (see annotated Fig. 11 below, Par. 0063, lines: 1-3, examiner notes annotated “inelastic elongate portion” is inelastic since it’s in element 604) that extends to the upper heel region (see annotated Fig. 11 below); and 
a second zone (124) adjacent the first zone (604, Fig. 11), wherein the second zone (124) has a greater elasticity than the first zone(Par. 0060, lines: 11-15), the second zone (124) extending partially into the medial part (see annotated Fig. 11 below), across the heel region centerline (see annotated Fig. 11 below), and partially into the lateral part in the rearfoot region (see annotated Fig. 11 below, examiner notes the second zone extends “partially into the lateral part in the rearfoot region” through the perimeter of the footwear), and configured to substantially cover a calcaneus region of a foot (“configured to…foot” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the second zone (124) having a superior side (see annotated Fig. 11 below)Page 2 of 11 4869-2543-2581 viApplication No. 16/053,026Attorney Docket No. 354641/170207US02 Response Filed: 03/03/2022 Reply to Office Action of: 12/03/2021 and an inferior side (see annotated Fig. 11 below), the superior side (see annotated Fig. 11 below) being closer, compared to the inferior side (see annotated Fig. 11 below), to a foot-receiving opening of the article of footwear (140), wherein the inelastic elongate portion of the first zone (see annotated Fig. 11 below) is integrally knitted with and extends above at least a part of the superior side of the second zone (see annotated Fig. 11 below) such that the inelastic elongate portion (see annotated Fig. 11 below) is positioned between the second zone (124) and the foot-receiving opening (140).  


    PNG
    media_image1.png
    686
    823
    media_image1.png
    Greyscale

Fig. 11-Examiner Annotated

Regarding claim 2, Long discloses a third zone (see annotated Fig. 11 above) extending from a lower region of one other of the medial side or the lateral side (see annotated Fig. 11 above) toward the upper heel region (see annotated Fig. 11 above), the third zone (see annotated Fig. 11 above) having an elongate portion (see annotated Fig. 11 above).  

Regarding claim 4, Long discloses the second zone (124) has a different knit stitch than the first zone (604, Par. 0060, lines: 11-15).  

Regarding claim 5, Long discloses the first zone (604) comprises a double bed knit structure (Par. 0055).

Regarding claim 6, Long discloses the knitted component (124) comprises an overfoot portion (see annotated Fig. 11 above) joined with an underfoot portion (see annotated Fig. 11 above)  around a perimeter (see annotated Fig. 11 above).  

Regarding claim 7, Long discloses the inelastic elongate portion of the first zone (see annotated Fig. 11 above) comprises at least one of an elliptical shape (see annotated Fig. 11 above)  

Regarding claim 8, Long discloses at least one of the first zone (604) comprise a plurality of apertures (Par. 0028, examiner notes it is well known within the art “knitted components” have “a plurality of apertures”).  

Regarding claim 9, Long discloses the first zone (604) is continuous with the third zone (see annotated Fig. 11 above)  in the upper heel region (see annotated Fig. 11 above).
  
Regarding claim 10, Long discloses the first zone (604) bounds at least ten percent of a border length of the second zone (124, examiner notes as shown in Fig. 11).  

Regarding claim 11, (Currently Amended) An article of footwear (100, Fig. 1), comprising: 
an upper (16) having a medial side (see annotated Fig. 11 above) and a lateral side (see annotated Fig. 11 above), the upper (16) comprising a forefoot region (see annotated Fig. 11 above), a midfoot region (see annotated Fig. 11 above), and a rearfoot region (see annotated Fig. 11 above), the rearfoot region (see annotated Fig. 11 above) having a heel region centerline (see annotated Fig. 11 above) between the medial side (see annotated Fig. 11 above) and the lateral side (see annotated Fig. 11 above), the rearfoot region (see annotated Fig. 11 above) comprising: 
a knitted component (as shown in Fig. 1 and 11) comprising: 
a first zone (604, Par. 0063, lines: 1-3, Fig. 11) extending from a lower region of one of the medial side or the lateral side (see annotated Fig. 11 above) toward an upper heel region (see annotated Fig. 11 above), the first zone (604) having an inelastic elongate portion (see annotated Fig. 11 above, examiner notes annotated “inelastic elongate portion” is inelastic since it’s in element 604) that (see annotated Fig. 11 above); and 
a second zone (124) having a(Par. 0060, lines: 11-15), the second zone (124) extending from the medial side (see annotated Fig. 11 above), across the heel region centerline (see annotated Fig. 11 above), and to the lateral side (see annotated Fig. 11 above), and configured to substantially cover a calcaneus region of a foot (“configured to…foot” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the second zone (124) having a superior side (see annotated Fig. 11 above) and an inferior side (see annotated Fig. 11 above), the superior side (see annotated Fig. 11 above) being closer, Page 4 of 11 4869-2543-2581 viApplication No. 16/053,026Attorney Docket No. 354641/170207US02 Response Filed: 03/03/2022 Reply to Office Action of: 12/03/2021 compared to the inferior side (see annotated Fig. 11 above), to a foot-receiving opening of the article of footwear (140), wherein the inelastic elongate portion of the first zone (see annotated Fig. 11 above) is integrally knitted with and extends above at least a part of the superior side of the second zone (see annotated Fig. 11 above), such that the inelastic elongate portion (see annotated Fig. 11 above) is positioned between the second zone (see annotated Fig. 11 above) and the foot-receiving opening (124), the first zone (see annotated Fig. 11 above) further extending adjacent one of a lateral side or a lateral side of the second zone (see annotated Fig. 11 above).  

Regarding claim 12, Long discloses a third zone (see annotated Fig. 11 above) having an elongate portion (see annotated Fig. 11 above) extending from the lateral side of the upper toward the upper heel region (see annotated Fig. 11 above).  

Regarding claim 13, Long discloses the rearfoot region (see annotated Fig. 11 above) is characterized by the absence of a heel counter (examiner notes a “heel counter” is not present).  

Regarding claim 14, Long discloses the first zone (604) and the third zone (see annotated Fig. 11 above) are continuous in the upper heel region (see annotated Fig. 11 above).  

Regarding claim 15, Long discloses the inelastic elongate portion of the first zone (see annotated Fig. 11 above) experiences a tension force that pulls the second zone forward toward the forefoot region (“experiences a…region” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 16, Long discloses the first zone (604, Fig. 11) forms a connection with a closure system (150, Fig. 15, examiner notes “forms a connection” through element 161).  

Regarding claim 17, Long discloses the closure system (150, Fig. 15) comprises a tensile strand (154, Fig. 15) in a collar region (see annotated Fig. 11 above).  

Regarding claim 18, Long discloses the closure system (150, Fig. 150) is configured to create a tension force in the first zone (“configured to…zone” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Regarding claim 19, Long discloses when the closure system (150) is engaged, a tension force in the first zone (604) is increased such that the first zone pulls the second zone (124) forward towards the forefoot region and causes the second zone to conform to a wearer's heel when the article of footwear is worn (examiner notes while a wearer is inserting their foot into the article of footwear and using their hands to increase an opening, a tension force is created that would cause the “first zone” to pull the second zone forward towards the forefoot region).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Long (US PG Pub. 201501437124) in view of Zavala et al. (US PG Pub. 2015/0047225).
	Regarding claim 3, Long discloses the invention substantially as claimed above.
	Long does not disclose the first zone has a thermoplastic yarn.  
	However, Zavala et al. “Zavala” teaches yet another knitted component, wherein Zavala teaches a first zone (combination of 214 and 228, Fig. 6) comprises a thermoplastic yarn (Par. 0068, Lines: 14-124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knitted component as disclosed by Long, by including a thermoplastic yarn within the first zone as taught by Zavala, in order to reduce manufacturing expenses. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732    
/Timothy K Trieu/Primary Examiner, Art Unit 3732